
	

113 S263 IS: Down Payment to Protect National Security Act of 2013
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 263
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Ms. Ayotte (for herself,
			 Mr. Inhofe, Mr.
			 McCain, Mr. Graham,
			 Mr. Thune, Mr.
			 Rubio, Mr. Johnson of
			 Wisconsin, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to modify the discretionary spending limits to take into
		  account savings resulting from the reduction in the number of Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Down Payment to Protect National
			 Security Act of 2013.
		2.Reduction in the
			 number of Federal employees
			(a)DefinitionIn
			 this section, the term agency means an executive agency as defined
			 under section 105 of title 5, United States Code.
			(b)Determination of
			 number of employeesNot later
			 than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall determine the number of full-time
			 employees employed in each agency. The head of each agency shall cooperate with
			 the Director of the Office of Management and Budget in making the
			 determinations.
			(c)Replacement hire
			 rate
				(1)In
			 generalDuring the period described under paragraph (2), the head
			 of each agency may hire no more than 1 employee in that agency for every 3
			 employees who leave employment in that agency.
				(2)Period of
			 replacement hire rateParagraph (1) shall apply to each agency
			 during the period beginning 60 days after the date of enactment of this Act
			 through the date on which the Director of the Office of Management and Budget
			 makes a determination that the number of full-time employees employed in that
			 agency is 10 percent less than the number of full-time employees employed in
			 that agency determined under subsection (a).
				(d)WaiversThis
			 section may be waived upon a determination by the President that—
				(1)the existence of a
			 state of war or other national security concern so requires; or
				(2)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
				3.Reduction of
			 discretionary spending limits to achieve savings from Federal employee
			 provisionsParagraphs (2)
			 through (10) of section 251(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 are amended to read as follows:
			
				(2)with respect to fiscal year 2013, for the
				discretionary category, $1,043,000,000,000 in new budget authority;
				(3)with respect to
				fiscal year 2014—
					(A)for the security category, $549,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$500,000,000,000 in budget authority;
					(4)with respect to
				fiscal year 2015—
					(A)for the security category, $562,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$514,000,000,000 in budget authority;
					(5)with respect to
				fiscal year 2016—
					(A)for the security category, $573,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$523,000,000,000 in budget authority;
					(6)with respect to
				fiscal year 2017—
					(A)for the security
				category, $589,000,000,000 in budget authority; and
					(B)for the
				nonsecurity category, $534,000,000,000 in budget authority;
					(7)with respect to
				fiscal year 2018—
					(A)for the security
				category, $599,000,000,000 in budget authority; and
					(B)for the
				nonsecurity category, $546,000,000,000 in budget authority;
					(8)with respect to
				fiscal year 2019—
					(A)for the security category, $612,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$559,000,000,000 in budget authority;
					(9)with respect to
				fiscal year 2020—
					(A)for the security category, $626,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$571,000,000,000 in budget authority; and
					(10)with respect to
				fiscal year 2021—
					(A)for the security category, $640,000,000,000
				in budget authority; and
					(B)for the nonsecurity category,
				$583,000,000,000 in budget
				authority;
					.
		4.Calculation of total
			 deficit reductionSection 251A
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
			(1)(A)in paragraph (3)(A), by
			 striking $1,200,000,000,000 and inserting
			 $1,091,000,000,000 and in paragraph (3)(D), by striking
			 9 and inserting 8; and
				(B)in paragraph (3)(C), by inserting
			 and after the semicolon, in paragraph (3)(D) by striking
			 ; and and inserting a period, and by striking paragraph
			 (3)(E);
				(2)in paragraph (4),
			 by striking On March 1, 2013, for fiscal year 2013, and in and
			 inserting In;
			(3)in paragraphs (5)
			 and (6), by striking 2013 each place it appears and inserting
			 2014; and
			(4)in paragraph (7),
			 by striking subparagraph (A) and by striking (B)
			 Fiscal years
			 2014-2021.—, moving the remaining text 2 ems to the
			 left, and redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively.
			5.Transfer
			 authority for funding of Department of Defense under continuing resolution
			 consistent with amounts authorized by National Defense Authorization Act for
			 fiscal year 2013
			(a)In
			 generalIn accordance with subsection (b), the Secretary of
			 Defense may transfer amounts appropriated for the Department of Defense by the
			 Continuing Appropriations Resolution (Public Law 112–175) among accounts of the
			 Department of Defense.
			(b)Transfers
			 consistent with amounts appropriated or authorizedIn
			 the event of any transfers under subsection (a), the total amount in any
			 account of the Department of Defense that is available for obligation and
			 expenditure in fiscal year 2013 shall be consistent with, and may not
			 exceed—
				(1)if a regular appropriation Act making
			 appropriations for the Department of Defense for fiscal year 2013 is enacted
			 before the date of the transfer, the level provided for that account for that
			 fiscal year by applicable provisions of such Act; or
				(2)if no such Act is
			 enacted before the date of the transfer, the amount authorized to be
			 appropriated for that account for that fiscal year by applicable provisions of
			 division A of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239).
				(c)Notice to
			 congressNot later than 15 days before any transfer under
			 subsection (a), the Secretary of Defense shall submit to the congressional
			 defense committees a report setting forth a description of the transfer,
			 including the amount of the transfer and the accounts from and to which the
			 funds were transferred.
			(d)Transfer subject
			 to notification requirementsIn addition to the notice required under
			 subsection (c), a transfer under subsection (a) shall be subject to the
			 applicable notification requirements for reprogramming in division A of Public
			 Law 112–74.
			(e)Transfer
			 authorityThe transfer authority provided by subsection (a) is in
			 addition to any other transfer authority provided by law.
			(f)DefinitionIn
			 this section, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
			6.No
			 cost-of-living adjustments for Members of CongressNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to
			 cost-of-living adjustments for Members of Congress) for any fiscal year for
			 which the Congressional Budget Office determines there is a Federal budget
			 deficit.
		
